Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments in light of claim amendment, see Remarks, filed 11/22/21, with respect to Final Rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Claim Status
3.	Claims 1, 4-16, 20-25 are pending in the application. Claims 2-3, 17-19 are cancelled.
Allowable Subject Matter
4.	Claims 1, 4-16, 20-25 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein a guard conductor is disposed between the primary insulator and the guard insulation layer, and wherein a guard electrode is disposed between the guard conductor and the blade, while coupled to either the guard conductor or the blade” in combination with other limitations of the claim.
7.	Claims 4-6, 20-23 are also allowed as they further limit claim 1.
8.	Regarding claim 7, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “a guard electrode extending between the guard conductor and the blade” in combination with other limitations of the claim.
9.	Claims 8-15 are also allowed as they further limit claim 7.

wherein the test terminal includes a guard conductor disposed between the primary insulator and the guard insulation, and wherein the test terminal includes a guard electrode extending between the guard conductor and the blade” in combination with other limitations of the claim.
11.	Claims 24-25 are also allowed as they further limit claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NEEL D SHAH/            Primary Examiner, Art Unit 2868